Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 1 of 66 PageID #: 21298
                                                                          1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                    IN AND FOR THE DISTRICT OF DELAWARE

    3                                      - - -

    4
           AGROFRESH INC.,                    :     CIVIL ACTION
    5                                         :
                              Plaintiff,      :
    6                                         :
                 vs.                          :
    7                                         :
           ESSENTIV LLC, DECCO U.S.           :
    8      POST-HARVEST, INC.,                :
           CEREXAGRI INC., d/b/a DECCO        :
    9      POST-HARVEST, and UPL,             :
           LTD.,                              :
  10                                          :
                              Defendants.     :     NO. 16-662-MN
  11

  12                                        - - -

  13                                       Wilmington, Delaware
                                           Monday, September 30 2019
  14                                       8:57 o'clock, a.m.

  15                                        - - -

  16      BEFORE:   HONORABLE MARYELLEN NOREIKA, U.S.D.C.J.
                    HONORABLE JENNIFER L. HALL, U.S. MAGISTRATE JUDGE
  17
                                           - - -
  18
          APPEARANCES:
  19

  20                     BARNES & THORNBURG LLP
                         BY: CHAD S.C. STOVER, ESQ.
  21

  22                            -and-

  23

  24
                                                      Valerie J. Gunning
  25                                                  Official Court Reporter
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 2 of 66 PageID #: 21299
                                                                          2


    1     APPEARANCES (Continued):

    2
                        BARNES & THORNBURG LLP
    3                   BY: ROBERT D. MacGILL, ESQ.
                             JESSICA LINDEMANN, ESQ. and
    4                        MATTHEW CIULLA, ESQ.
                             (Indianapolis, Indiana)
    5

    6                         Counsel for Plaintiff

    7

    8                   RICHARD, LAYTON & FINGER
                        BY: FREDERICK L. COTTRELL, III, ESQ.
    9

  10                                -and-

  11
                        FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER
  12                    LLP
                        BY: GERALD F. IVEY, ESQ.
  13                         JOHN WILLIAMSON, ESQ.
                             DANIEL F. ROLAND, ESQ.
  14                         (Washington, D.C.)

  15
                              Counsel for Defendants
  16

  17                                -   -   -

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 3 of 66 PageID #: 21300
                                                                          3


    1                         P R O C E E D I N G S

    2

    3                   (Proceedings commenced in the courtroom,

    4     beginning at 8:57 a.m.)

    5

    6                   THE COURT:    Good morning.    Please be seated.

    7                   Why don't we start with some introductions.

    8                   MR. STOVER:    Good morning, Your Honor.       Chad

    9     Stover from Barnes & Thornburg for the plaintiff, AgroFresh.

  10                    With me today, Robert MacGill, Matt Ciulla and

  11      Jessica Lindemann.

  12                    THE COURT:    Good morning.

  13                    MS. LINDEMAN:    Good morning, Your Honor.

  14                    MR. CIULLA:    Good morning, Your Honor.

  15                    MR. COTTRELL:    Good morning, your Honor.       Fred

  16      Cottrell from Richards Layton for the defendants.

  17                    With me from Finnegan Henderson at counsel

  18      table, Gerald Ivey, John Williamson, Mike Jakes and Dan

  19      Roland, and I believe Ms. Pedi from my office will be

  20      joining us momentarily.

  21                    THE COURT:    Great.   Thank you very much.

  22                    MR. COTTRELL:    Thank you.

  23                    THE COURT:    Okay.    So we're here for the

  24      pretrial conference.     Judge Hall is going to be picking the

  25      jury with you all on Friday, so I thought it might be
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 4 of 66 PageID #: 21301
                                                                          4


    1     helpful to have her here in case any issues with respect to

    2     that come up, and also there are many issues in the pretrial

    3     order, so I thought it would be nice to have multiple people

    4     listening to them.

    5                   So what I typically do in a pretrial conference

    6     is I would start with talking about the motions in limine,

    7     but given that we have so much and we have some limited

    8     time, I wanted to start with trial logistics here so that we

    9     don't run out of time to deal with them.

  10                    So the first issue is the number of hours for

  11      trial.   Each side will have 12 hours for opening and

  12      presenting their case and each side will have one additional

  13      hour for closing arguments, so a total of 13 hours, but one

  14      of those is for closing arguments.

  15                    With respect to charges for time, neither side

  16      will be charged time for voir dire unless it becomes

  17      excessive, and Judge Hall will be the one who determines

  18      that.

  19                    And also in this case, because we are doing jury

  20      selection on a non-trial day, I will not charge you for

  21      peremptory strikes.     I ask you to be pretty efficient with

  22      those because we are using the jury's time and the folks who

  23      aren't on the jury's time, but, nevertheless, we're not

  24      going to charge you for the strikes.        But other than that

  25      and other than when I'm reading the jury instructions to the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 5 of 66 PageID #: 21302
                                                                          5


    1     jurors, if we're in the courtroom, time will be charged.               So

    2     arguments, whatever, time will be charged.

    3                   Trial days run from 9:00 a.m. to 4:30 p.m.         We

    4     will take a 15-minute break in the morning, a lunch break,

    5     which we usually do around 45 minutes, and a 15-minute break

    6     in the afternoon.

    7                   Okay.   With respect to voir dire, we're trying a

    8     few different things to get things a little bit quicker with

    9     the picking of juries.      And so what we're going to do this

  10      time is, the jurors are going to be given a copy of the voir

  11      dire and a pen or a pencil, and it's going to be the

  12      plaintiff's responsibility to bring in copies, enough copies

  13      of the voir dire for the panel.

  14                    So what we're going to do is, Judge Hall will

  15      read the voir dire and the jurors will be told to check off

  16      if they answer yes to any of the questions so they don't

  17      have to stand up and we don't have to count them.          They are

  18      just going to do it on their own and keep track.

  19                    With respect to bringing enough copies, I think

  20      if you bring 50 to 60 copies, that should be sufficient, and

  21      also bring pens for them.

  22                    What we'll do is, after the voir dire, we'll

  23      call out numbers and fill up the panel, fill up the jury box

  24      over here.    Then the lawyers and I, the lawyers and Judge

  25      Hall will go back to the jury room and we'll start with the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 6 of 66 PageID #: 21303
                                                                          6


    1     person in the first seat and ask, did you answer yes to any

    2     questions.    If they say yes, they'll come back.        We'll be

    3     told what questions they answered yes to and we'll go

    4     through the, you know, asking questions, determining if

    5     there's any motion for cause to strike.         If that person is

    6     not stricken, they'll go back to their seat and we'll move

    7     to the next person.

    8                   If that person is stricken, we will call another

    9     number, ask the person from the back, did you answer yes to

  10      any questions.    If they say yes, they'll come back and talk

  11      to us.   If they say no, they'll sit in the seat and they

  12      will be the person who is in that seat.

  13                    It has worked reasonably well for us in the past

  14      and now we're just tweaking it a little bit with copies of

  15      the voir dire.

  16                    Are there any questions on that?

  17                    Okay.   I'm generally disinclined to close the

  18      courtroom, but if you anticipate attempting to seal the

  19      courtroom at any time, keep it to a bare minimum.          Try to,

  20      you know, take any questions that require closing the

  21      courtroom and keep them altogether as much as possible and

  22      also provide sufficient advance notice to the other side and

  23      to the Court.

  24                    I can't guarantee that I will seal the courtroom

  25      at any particular time, but if you give me advance notice
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 7 of 66 PageID #: 21304
                                                                          7


    1     and we try and keep it to a minimum, we'll deal with that on

    2     a case-by-case basis.

    3                    No exhibits will be admitted unless offered into

    4     evidence for a witness.      I think that is already in your

    5     pretrial submission.

    6                    No exhibit should be published to the jury until

    7     it is admitted into evidence, so that is the parties have to

    8     move to admit each exhibit individually prior to showing it

    9     to the jury.    Once an exhibit has been admitted, however,

  10      you can use it freely with the jury.

  11                     With respect to objections during trial, if the

  12      parties are unable to reach agreement after meeting and

  13      conferring about objections, they must e-mail my judicial

  14      administrator, Diana Welham, by 7:00 o'clock in the morning

  15      on the day the witness is to testify, or the exhibit is to

  16      be offered or the demonstrative will be used.

  17                     If I need to hear objections, I will do it in

  18      the morning before the jury is brought in or perhaps at

  19      lunch, depending on when the objected to evidence is going

  20      to be used, but whatever time we use will be charged to the

  21      parties.

  22                     Consistent with the practices here in the

  23      District Court, the parties should provide a completed AO 47

  24      Exhibit list to the courtroom deputy on the first day of

  25      trial.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 8 of 66 PageID #: 21305
                                                                          8


    1                    To approach or move around the courtroom, you

    2     only need to ask one time and then you'll be free to move

    3     about once I grant permission, but I just ask you, don't

    4     encroach on the jury's space.       That's the only thing.      If

    5     you are moving around, just don't hover there.

    6                    For access to the courtroom for setup, you can

    7     do that on Friday after the jury selection has been

    8     completed.    The only thing I will ask is normally when you

    9     are setting up, the jurors are not here.         Since we're going

  10      to be picking them on Friday, to the extent anyone sees

  11      jurors or whatever, I just ask you not to interact with any

  12      of the jurors after this little -- they still may be here

  13      for a little while.

  14                     There was a request somewhere that, or

  15      something, I don't know if it's in the pretrial order or one

  16      of the other submissions where juror notes would be

  17      collected at the end of each day.        We're not going to

  18      collect the jury notes at the end of each day, but we will

  19      instruct them to leave any notes that they take in the jury

  20      room and the notes will be collected at the end of trial and

  21      disposed of.

  22                     I know that you all have submitted voir dire and

  23      jury instructions.     I will take a look at the voir dire and

  24      the preliminary instructions in the next day or so and get

  25      you draft proposals for you to let us know if you have any
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 9 of 66 PageID #: 21306
                                                                          9


    1     objections or proposed edits.

    2                   As to the jury instructions, I'm not going to

    3     read a glossary to the jury.       If there are certain terms

    4     that you all agree on and their definitions, you may put

    5     those in a jury binder to give to the jurors, but otherwise,

    6     if you can't agree on what a term means and you need to

    7     explain it to the jury, you're going to have to use your

    8     time at the trial to do so.

    9                   For guidance with trial preparation, I'm letting

  10      you know that I'm going to grant the defendant's Daubert

  11      motion seeking to preclude Mr. Kleinrichert from offering

  12      expert testimony on the costs associated with the developing

  13      the 1-MCP product and SmartFresh.        There's not a sufficient

  14      fit between Mr. Kleinrichert's testimony and the issues in

  15      this case such that his testimony will assist the trier of

  16      fact.

  17                    I will issue an order on that in due course, but

  18      I wanted to provide a heads-up now in case the plaintiffs

  19      want to do something different with their fact witnesses.

  20                    Okay.   Any questions up to now on trial

  21      logistics?    Okay.

  22                    So now we're at the motions in limine and some

  23      of these I think I can rule on, some of these I might need

  24      to hear a little bit of argument.

  25                    MR. IVEY:    Your Honor.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 10 of 66 PageID #: 21307
                                                                           10


    1                    THE COURT:   Yes?

    2                    MR. IVEY:    I really apologize.     I apologize for

    3     being a little late to get up here.

    4                    With regard to the selection of the jurors, are

    5     consultants allowed to be present for the voir dire

    6     questioning in the back, or how does the Court want to do

    7     that?

    8                    THE COURT:   The consultants may be present, but

    9     I would prefer that they not be -- you know, they can't ask

   10     any questions of the witnesses, and to the extent that, you

   11     know, they're not going to interfere with the process,

   12     that's fine, but, yes, I will leave that to Judge Hall's

   13     discretion to the extent they seem to be interfering with

   14     the process.

   15                    MR. IVEY:    They won't say anything other speak

   16     up.   I just want to know before we went back as to who can

   17     go back or not.

   18                    THE COURT:   Yes.

   19                    MR. IVEY:    Thank you.

   20                    THE COURT:   Okay.    Motions in limine number one.

   21     Plaintiff's motion in limine number one, which is to

   22     preclude defendants from offering evidence or arguments

   23     regarding the IPR on the '216 patent.         And this one I am

   24     inclined to grant, so I want to hear from the defendants why

   25     I should not.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 11 of 66 PageID #: 21308
                                                                           11


    1                   MR. IVEY:    Your Honor, the reason that we have

    2     opposed this has to do with the basic question of whether

    3     the trade secret arguments that are being made by the

    4     plaintiff are going to be sufficiently robust that the IPR

    5     ruling, the final written decision by the PTO is relevant to

    6     the issue of obviousness and anticipation, meaning that the

    7     evidence that has been submitted in that regard is already

    8     in the public domain and has been found to be so by a public

    9     agency.

   10                   The final written decision takes it out of the

   11     idea that this might be a preliminary or interim decision.

   12     Therefore, something subject to change at the PTO level.

   13                   THE COURT:    Isn't there a difference between

   14     whether a claim is obvious versus I think their point is

   15     that there's other more specific aspects, such as examples

   16     or figures in the specification?        Isn't that different from

   17     the PTAB finding that a claim is obvious?

   18                   MR. IVEY:    It can be, but specifically what

   19     we're getting at here and as we put in our motion papers is

   20     the final written decision does get to the issue of the

   21     information that is public knowledge being generally

   22     available to those in the industry.

   23                   The fact that there are prior art references

   24     which cause the PTO to believe that this technology is not

   25     novel, is not new, goes specifically to the actual issue
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 12 of 66 PageID #: 21309
                                                                           12


    1     that is a difficult one for us in this case for a number of

    2     reasons that I won't rehash now, but we've had issues with

    3     regard to what exactly the identification and specificity of

    4     the trade secrets are.      As those topics have remained more

    5     generic, we submit that the IPR ruling is one of definitive

    6     areas where the people of skill in the art have spoken, and

    7     have spoken that this is not protectable, it's not novel.

    8                   There are also issues with regard to

    9     willfulness, Your Honor.

   10                   THE COURT:    But it's not necessarily

   11     inconsistent to say -- I mean, a lot of times when people

   12     are making a determination do I want to keep this as a trade

   13     secret or file for a patent, one of the things that they

   14     might consider is, it might not be patentable, it might not

   15     be patentable, so I'm going to keep my specific process as a

   16     trade secret.     Right?

   17                   MR. IVEY:    Yes, Your Honor, and in that regard,

   18     what we're talking about is generally confidentiality with

   19     regard to how you do things, your means and methods, but

   20     that does not mean that those means and methods as

   21     confidential are necessarily technological trade secrets in

   22     the fact that they are identifiable, novel points that are

   23     protectable and not known to the general people of skill in

   24     the art and have otherwise been protected and are valuable

   25     because they're secret.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 13 of 66 PageID #: 21310
                                                                           13


    1                   What we have here is not that at all.         This is

    2     essentially one where the confidentiality of it may be what

    3     it is, but it's no different than essentially in some

    4     respects what we've seen in this case is me saying that my

    5     home address is confidential.       I can put a stamp on anything

    6     I want.    It doesn't mean that people can't find my address

    7     if they go to the Internet or if they check public records.

    8     And so what we have here is essentially that kind of a

    9     problem.

   10                   This is not one where there's an actual formula

   11     such as the Coca-Cola formula which has ingredients which

   12     may indeed be known to everybody in the food industry, but

   13     it's the combination of those that is protected.           In that

   14     instance, you might not want to take the risk of trying to

   15     patent that because all of those ingredients are out there

   16     and it's just the different tweaking of the way that you do

   17     it that makes it work.      We've got nothing like that in this

   18     case.   We don't have algorithms or that types of secret

   19     sauce ever being articulated in any respect.

   20                   So to the extent that the '216 is what they say

   21     embodies their trade secret, to the extent that that is the

   22     claims and the specification as it gives public notice of

   23     what is there, we submit that the final written decision of

   24     the PTO with regard to that should be allowed to come in.

   25                   THE COURT:    Okay.    So I'm going to grant
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 14 of 66 PageID #: 21311
                                                                           14


    1     plaintiff's motion in limine number one.         I think that

    2     novelty and obviousness of claims are different inquiries

    3     than whether something qualifies for a trade secret.

    4                   I understand your issue with respect to the

    5     specificity of the trade secrets and we're going to have to

    6     address that at some point, and I think one of the other

    7     motions in limine may get at that.        But to put in the IPR

    8     proceeding in this case I think is likely to confuse the

    9     jury and prejudice the plaintiffs.

   10                   So I'm going to say no one is permitted to

   11     reference -- you can sit down -- no one is permitted to

   12     reference the IPR proceedings.        Defendants may use evidence

   13     used in the IPR proceedings to the extent properly disclosed

   14     in this case, but without referring to the IPR proceedings

   15     and the final written decision, neither of which will be

   16     used.

   17                   Okay.   Next we have plaintiff's motion in limine

   18     number two, to preclude Dr. Mir from offering testimony that

   19     contradicts the consent judgment against the MirTech

   20     defendants and to preclude defendants from eliciting such

   21     testimony, and I think that's also related to defendants'

   22     motion in limine number three, seeking to preclude plaintiff

   23     from using the consent judgment and preclude reference to

   24     the Court's Phase 1 ruling.

   25                   So I'm going to hear both of those together.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 15 of 66 PageID #: 21312
                                                                           15


    1     I'm not sure who it makes sense to hear from first, but

    2     being they rise and fall together about what we're going to

    3     do with this consent judgment.

    4                    MR. MacGILL:    May I proceed on that, Your Honor?

    5                    THE COURT:   Sure.

    6                    MR. MacGILL:    Your Honor, good morning.      May it

    7     please the -- Your Honors, I should say, may it please the

    8     Court, just to bring into focus I think maybe the central

    9     point that we wanted to emphasize in relation to this motion

   10     or to these two related motions.

   11                    With respect to the legal standards and what

   12     we're involved in, what's involved here, it is a consent

   13     judgment which we would say respectfully is analytically

   14     distinct from and legally distinct from settlement

   15     negotiations or discussions leading up to a settlement

   16     agreement.

   17                    This is a formal filing that was made with the

   18     United States District Court on which the Court relied in

   19     all its particulars.      It was a solemn indication to the

   20     Court indicating that Dr. Mir new in all respects what he

   21     was doing.    He knew what the allegations were.        He was

   22     required to confirm to the Court that he knew the

   23     allegations.     He was required to confirm to the Court

   24     specifically, Your Honor, that he had the right to contest

   25     the allegations, and that he was admitting each of the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 16 of 66 PageID #: 21313
                                                                           16


    1     allegations and the particulars submitted to the Court.

    2                    Now, with respect to that framework, the Court

    3     is aware of the framework and what I've mentioned, but

    4     there's something that's very different about this case and

    5     this particular two motions, or these particular two

    6     motions.

    7                    The defense, Decco, used this consent judgment

    8     to its advantage in a separate court proceeding, and they

    9     submitted to the Chancery Court, specifically Chancellor

   10     Laster, the claim or the consent judgment as a basis for

   11     dissolving Essentiv.      So they affirmatively used and the --

   12     before the Chancellor that specific portion.

   13                    And there's legal significance to that from the

   14     standpoint of judicial estoppel.        And what we have done,

   15     Your Honor, is done a couple of things in terms of how the

   16     defendants in this case acted to make use of the details,

   17     all the details of the consent judgment.

   18                    And with respect to the Decco brief that was

   19     filed in this matter, we did file this as a part of our

   20     proceedings.     There are two sentences I would make reference

   21     to.   Decco, before Chancellor Laster, said the following,

   22     and this is at Document 51912 and specifically page 64 in

   23     their brief.     They said that, they wrote the following

   24     sentences.    By that point, Mr. Girin had lost his trust in

   25     Dr. Mir's result of the mini breaches of his representations
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 17 of 66 PageID #: 21314
                                                                           17


    1     and warranties contained in the joint venture documents as

    2     well as his willingness to simply concede to all of

    3     AgroFresh's claims.

    4                   And that was the first reference we wanted to

    5     make reference to in terms of how they petitioned the Court

    6     here in Delaware, Chancellor Laster, but it wasn't just

    7     their petition based on his statements in relation, Your

    8     Honor, to all of the claims.

    9                   Judge Laster relied on that submission, and

   10     here's what he said, and I'm referring to Document 51912

   11     again, this time, Your Honor, to page 69.         And here's what

   12     Judge Laster had to say after having submitted the consent

   13     judgment to him in all respects.

   14                   Here's the Court:      During his deposition, Dr.

   15     Mir appeared to argue that despite the broad rights granted

   16     to AgroFresh in the settlement agreement and the final

   17     consent judgment, MirTech and Decco continued to engage in

   18     the 1-MCP business using MirTech's licensed technology.

   19                   Here is the Court:      This is incorrect.     As

   20     explained above, all, all of MirTech's IP rights with

   21     respect to the licensed technology have now been assigned to

   22     AgroFresh (Chancellor Laster), which is hardly surprising.

   23     Given that he never read the documents, it is the legal

   24     effect, it is the legal effect of the documents that he

   25     signed and authorized.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 18 of 66 PageID #: 21315
                                                                           18


    1                   So that's the first thing we wanted to make

    2     mention of.

    3                   THE COURT:    Now, how do you intend to use the

    4     consent judgment, if at all, at trial?

    5                   MR. MacGILL:     We believe that the consent

    6     judgment should come in, that we should have Dr. Mir

    7     identify the consent judgment.        We've subpoenaed him for

    8     Tuesday of trial.     We asked him to identify the consent

    9     judgment.    Did you sign this judgment, sir, which he did.

   10     Did you know you did it?       Did you know it was being

   11     submitted to a United States Judge?        Yes.

   12                   Cross-examination.      We'll note that no documents

   13     did this that because you wanted to settle the case.           Fine,

   14     but the fact is, he admitted it -- I mean, I'm sorry.           He

   15     made that submission to the Court, so that's how we would

   16     intend to use it.

   17                   THE COURT:    Yes, but in relevance of that to the

   18     issues with respect to this defendant?

   19                   MR. MacGILL:     There are two, there are two

   20     contexts that are very important, Your Honor.          One, with

   21     respect to the findings that we'll talk about later from

   22     Judge Robinson, and, second, this gives vital context to

   23     what happened here.      He was a co-conspirator.      According to

   24     our view of the evidence, he was a co-conspirator with Decco

   25     and he so admitted.      And with respect to that submission, as
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 19 of 66 PageID #: 21316
                                                                           19


    1     we said on brief 801-D2A, shows that this is a personal

    2     admission.

    3                   What we're proposing is not to make a naked

    4     assertion, but to simply use it in connection with putting

    5     Dr. Mir on the witness stand, asking him about it, and they

    6     can certainly cross-examine.       But under 801-D2A, we believe

    7     it's an admission that he must stand by or if he wishes to

    8     in your presence and in the presence of the jury to deny it,

    9     he would certainly have whatever right he has if you deny

   10     our motion in limine, but the fact is he shouldn't have a

   11     right to do that.

   12                   Now, the final thing I wanted to mention, Your

   13     Honor, is not only did your defendant, Decco, rely on the

   14     entire consent judgment, they submitted a brief to the

   15     Supreme Court of Delaware doing exactly the same thing.            And

   16     what they said to the Supreme Court of Delaware, and this is

   17     at document 519, this time page, I believe it's 772.           This

   18     is their brief.

   19                   Here's what they said.      The Court of Chancery

   20     properly concluded that Essentiv's 1-MCP business was no

   21     longer reasonably practicable as a result of final consent

   22     judgment in the District Court in which MirTech, one, agreed

   23     that AgroFresh was the owner of the licensed technology;

   24     two, agreed with all, agreed with all of AgroFresh's

   25     allegations in the complaint in the District Court action;
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 20 of 66 PageID #: 21317
                                                                           20


    1     and, three, consented to judgment against MirTech and Dr.

    2     Mir on 20 counts of wrongdoing, including fraud, unfair

    3     competition, willful patent infringement, and

    4     misappropriation of trade secrets.

    5                    That's what they said to the Supreme Court of

    6     this state.    What did the Supreme Court or what else did

    7     they say with respect to the brief?        One other item.     They

    8     said part of what we're saying to the Court here in support

    9     of our motion in limine arguments and response.          Here's what

   10     they said and this is document 519, again, page 772 and

   11     Exhibit 13.    Here's what they said in the other part of

   12     their brief.

   13                    Accordingly, the final consent judgment went far

   14     beyond the scope of the District Court opinion, which was

   15     limited to the '216 patent.       In fact, the final consent

   16     judgment expressly provides that AgroFresh is the owner of

   17     not just the '216 patent, but also several other patents and

   18     patent applications relating to 1-MCP technology that

   19     MirTech had purported to own.       As a result, says Decco in

   20     the brief to the Supreme Court of this state, as a result,

   21     AgroFresh became owner of all the patents and patent

   22     applications that are contained within the definition of

   23     licensed technology as set forth in the agreement.

   24                    So in the Court of Chancery and the Supreme

   25     Court of the State, the Courts, this is what they've
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 21 of 66 PageID #: 21318
                                                                           21


    1     submitted.    Chancellor Laster made the ruling.        The Supreme

    2     Court affirmed on the basis of that brief and that

    3     submission, affirmed Judge Laster.

    4                   So we have a little different situation in the

    5     sense we have two things to say in summary.          Number one,

    6     this consent judgment does not fall within the ambit fairly

    7     read of the settlement protection, protection of settlement

    8     communications.     They are not parties to those

    9     communications.

   10                   Second, it's an admission.       But if the Court

   11     were not satisfied with either of those rationales or either

   12     of those points of logic, if the Court were not satisfied,

   13     there is a judicial estoppel that is very unusual here,

   14     petitioning the Chancery Court as they did and petitioning

   15     the Supreme Court, and it wasn't just a petition where it

   16     was an argument made on the brief and it fell off the table.

   17     It was relied on twice.

   18                   Now, for those reasons, Your Honor, we would ask

   19     that the Court deny the motion in limine to allow the

   20     consent judgment to be referenced.

   21                   In answer to the Court's question, I've done my

   22     best how we would propose to use it, and that is the

   23     proposed use that we have.       Call Dr. Mir, have him confirm

   24     the judgment, what he did in relation to that, and they may

   25     cross-examine.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 22 of 66 PageID #: 21319
                                                                           22


    1                   Thank you.

    2                   THE COURT:    Okay.    Does the defendant intend to

    3     assert that AgroFresh does not own the rights in question

    4     here?

    5                   MR. IVEY:    No, no, Your Honor.

    6                   THE COURT:    Does defendant intend to suggest

    7     that Dr. Mir did not do anything wrong?

    8                   MR. IVEY:    No, Your Honor.     I think you've --

    9     we've gotten off in kind of the lanes of the highway here a

   10     little bit on a couple of points here.

   11                   One thing that has happened here with regard to

   12     the settlement agreement and the consent judgment, as I

   13     believe counsel just admitted that we were not party to any

   14     of that.

   15                   The other thing that was mentioned, and it is a

   16     tremendous sideshow with regard to a jury trial, is what

   17     happened in Chancery Court.

   18                   THE COURT:    I think it's very different putting

   19     something in front of a Vice Chancellor versus putting it in

   20     front of a jury.

   21                   MR. IVEY:    Just so we're clear, the point of

   22     that Chancery proceeding was to do away with the dissolution

   23     of the partnership because of the breach of the reps and

   24     warranties.    The documents that may or may not have come in

   25     or whatever they were, but the Court's observation, we
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 23 of 66 PageID #: 21320
                                                                           23


    1     agree, doing what you've done in front of a Chancery Court

    2     and pretending that that somehow or another doesn't create

    3     tremendous issues with regard to a jury trial would be

    4     efficient.

    5                   THE COURT:    I think that it may be relevant to

    6     the point if you all are asserting a settlement that

    7     shouldn't come into play at all, but I think that there's a

    8     difference in the prejudicial value.

    9                   MR. IVEY:    Yes, Your Honor.     We submit here, and

   10     what I think the Court just heard is something of the kind

   11     of horror show that we would expect that this would create

   12     in front of a jury, which is the litany, point after point,

   13     reference after reference, paragraph after paragraph about a

   14     consent judgment which we're not a party to and didn't sign

   15     being exposed to the jury over and over and asking them to

   16     try to divine what that had in terms of the significance of

   17     our actual case, the fact that we're presenting and the

   18     defenses that we have raised.

   19                   It's pretty clear that the point here is

   20     essentially to use Mir's admission of guilt as though they

   21     were Decco and UPL essentially just barring us or tarring

   22     with the same brush before anything happens in the substance

   23     of our liability.

   24                   THE COURT:    Let me just ask:     They moved to

   25     preclude Dr. Mir from offering testimony that contradicts
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 24 of 66 PageID #: 21321
                                                                           24


    1     the consent judgment.

    2                   MR. IVEY:    Yes, Your Honor.

    3                   THE COURT:    And you all didn't agree to

    4     that.    What is your motion with regard to their motion in

    5     limine?

    6                   MR. IVEY:    I don't know that we believe, Your

    7     Honor, that Mir should be able to contradict the

    8     representations he has made to this Court.          We're not his

    9     attorneys and we're not on his behalf, so I think we didn't

   10     necessarily enter into the fray with regard to what that

   11     means.    There has been a suggestion a number of times that

   12     what Dr. Mir did a constitute admissions.

   13                   THE COURT:    He's not a defendant anymore.

   14                   MR. IVEY:    So if I answered the Court's

   15     question, I didn't mean to push past that.

   16                   THE COURT:    No, I think you did.

   17                   MR. IVEY:    We have an extraordinary risk here of

   18     confusion with the imprimatur of Court decisions as though

   19     they apply and should lessen the job that the jurors have

   20     with regard to deciding the guilt and the liability with

   21     regard to the identification of trade secrets, the

   22     protection of those trade secrets, and our ability to

   23     operate, freedom to operate in these areas according to the

   24     evidence that we intend to put forward during the course of

   25     the trial.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 25 of 66 PageID #: 21322
                                                                           25


    1                   The overheated rhetoric is inescapable in this

    2     reference and the idea that somehow or another the jurors

    3     will be able to disentangle the idea that there were

    4     negotiations and there were agreements between Decco and Dr.

    5     Mir, AgroFresh and Dr. Mir and somehow or another we're not

    6     all in this tied up as though there's essentially no

    7     distinction between us, I don't see how that happens.

    8                   And because of the likelihood of confusion and

    9     the extraordinary prejudice that would occur if, in fact,

   10     what's happening here is it sounds as though the Court has

   11     already said, Decco and UPL are responsible as in, quotes,

   12     use the overheated term "co-conspirators with somebody who

   13     has admitted liability."       There's not a whole lot of room to

   14     daylight with regard to how are we going to be able to

   15     present a case on first impression to the jury that we're

   16     going to select on Friday.

   17                   THE COURT:    All right.    I think I've heard

   18     enough.

   19                   MR. IVEY:    All right.

   20                   THE COURT:    So with regard to plaintiff's motion

   21     in limine number two and defendants' motion in limine number

   22     three, I'm going to grant both of those.

   23                   It would be confusing to the jury and

   24     prejudicial to defendants to admit the consent judgment

   25     which includes admissions made by parties no longer in this
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 26 of 66 PageID #: 21323
                                                                           26


    1     action, and it would be confusing to the jury and

    2     prejudicial to use phrases like the Court previously found

    3     with respect to the prior findings of the Court.

    4                    So we're not going to, I'm not going to allow

    5     in the consent judgment, and plaintiff may not make

    6     statements that the Court previously found things in the

    7     earlier case.

    8                    Defendants, I think, in their papers suggested

    9     that there may be a way to propose a stipulation to

   10     instruct the jury with something regarding that prior

   11     case, and so I will leave it to you all to come up with

   12     something.

   13                    Now, that being said, if Dr. Mir opens the door

   14     by stating that he believed he did nothing wrong or

   15     plaintiffs violate the Court's order by eliciting such

   16     testimony, plaintiff may use the consent judgment solely for

   17     impeachment.     It will not be coming into evidence.        And I

   18     would ask that the defendants make Dr. Mir and his attorneys

   19     aware of this ruling, that they are not to elicit that

   20     testimony from him either.

   21                    MR. IVEY:   Your Honor, we are unaware of any

   22     trial subpoena that has been issued for Dr. Mir, and I think

   23     the point the Court touched on and we want to just make sure

   24     we've been heard on this or we're protected on it is, this

   25     is an easy area to get into a straw man problem, where all
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 27 of 66 PageID #: 21324
                                                                           27


    1     of a sudden this comes roaring in because some questions

    2     have elicited it.     I'm not sure how much relevance the

    3     testimony that Dr. Mir has beyond what we've discussed

    4     with the Court this morning, so we're not planning to call

    5     him.

    6                   THE COURT:    All right.    So what I will say to

    7     the extent that either party thinks that if Dr. Mir

    8     testifies and either party thinks that his testimony has

    9     somehow opened the door to change my ruling before, you

   10     know, kicking through that door, we'll have a sidebar where

   11     you can explain to me why you think the door has been opened

   12     and I will rule on whether or not I agree.

   13                   MR. MacGILL:     May I ask just one question, Your

   14     Honor?   So you've granted our motion and you've granted

   15     their motion on this topic.        I just want to make sure my

   16     notes are correct.

   17                   THE COURT:    Yes.

   18                   MR. MacGILL:     Okay.

   19                   THE COURT:    So the consent judgment is not

   20     coming in.    The prior proceedings are not coming in.         That

   21     being said, they also can't ask Dr. Mir to contradict what

   22     was in the consent judgment.

   23                   MR. MacGILL:     Understood.    Thank you.

   24                   THE COURT:    Okay.    So then we move to

   25     plaintiff's motion in limine number three, to prevent
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 28 of 66 PageID #: 21325
                                                                           28


    1     defendants from referring to plaintiff as a monopoly or

    2     monopolist.    And this one I think I can rule on the papers,

    3     and I'm going to deny this motion, because that term

    4     characterization appears in plaintiff's own documents, so I

    5     will allow defendants to use -- I will allow defendants

    6     limited use of the term monopoly or monopolist and only with

    7     respect to plaintiff's witnesses and in closing.

    8                    I think that defendant has represented it didn't

    9     intend to do that in the openings or with its own witnesses,

   10     so I'm going to hold you to that representation.

   11                    I'm going to require that the defendants stay

   12     close to the context of the documents and the testimony in

   13     the closing.     For example, you know, plaintiff's documents

   14     state X and the plaintiff may rebut the description.

   15                    So I'm going to keep it as narrow in my ruling

   16     and the whole trial is not going to be about plaintiff being

   17     a monopoly, but you may use the documents and you may ask

   18     the questions, the witnesses questions, but there will be no

   19     suggestion that plaintiff engaged in anticompetitive

   20     behavior, because that is not something that has been

   21     disclosed in this case.

   22                    All right.   So I think that's the end of

   23     plaintiff's motions in limine and now I'm going to turn to

   24     defendants'.

   25                    Defendants move to preclude plaintiffs from
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 29 of 66 PageID #: 21326
                                                                           29


    1     offering evidence or referring to UPL's failed $400 million

    2     bid to purchase AgroFresh as well as any other bid to

    3     purchase AgroFresh.

    4                   So this one I guess I need to understand from

    5     plaintiff, because in reading your response, I understand

    6     why you want to have that they put in a bid, but why do we

    7     need the number?

    8                   MR. STOVER:    Your Honor, Chad Stover.

    9                   On the number -- so the defendants concede that

   10     the fact the bid was made is coming into evidence and we

   11     cited in our papers the, what's called the dozer, but

   12     communication from Decco to UPL talking about why they're

   13     going to launch their TruPick products, and that, that

   14     document referenced the $800 million ultimately successful

   15     bid number.

   16                   So the jury is going to have $800 million number

   17     in front of them and they're going to have the fact that the

   18     bid was made in front of them.        So in order to put that into

   19     context, in order to show that that bid was low compared to

   20     the ultimately successful bid, half.

   21                   THE COURT:    Of course, it was low, because it

   22     wasn't accepted.     So why do you need $400 million?        That

   23     seems like it has a lot of potential to be prejudicial.

   24                   MR. STOVER:    Okay.

   25                   THE COURT:    I understand that you're saying we
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 30 of 66 PageID #: 21327
                                                                           30


    1     want to get in that they made the bid.         There doesn't seem

    2     to be any dispute on that.       I understand that you want to

    3     say, ultimately, this entire business was worth

    4     $800 million.     It seems valuable, jurors.      Right?    But I

    5     don't understand why you need to say, defendants, it was

    6     low.   Okay.   It was.     It wasn't successful.     But why do you

    7     need the number?

    8                    MR. STOVER:    Because the jury needs the context

    9     to know how much lower it was, and the reason for that is to

   10     show intent.     I mean, the reason why we're putting this

   11     evidence in is not for damages.        It's to show intent, and to

   12     show that they made an offer, a low offer that was rejected,

   13     and then when that didn't work, they went and they took the

   14     technology they couldn't buy.

   15                    And so in order to tell the jury that story, we

   16     need to know how much that bid was relative to the winning

   17     bid, that they made a low bid, a low ball offer, it was

   18     rejected, and then they went in and they started with Dr.

   19     Mir and they took the trade secrets and ultimately destroyed

   20     AgroFresh's business.       That's why.

   21                    THE COURT:    Okay.   So I'm not going to let the

   22     $400 million in, but, Mr. Ivey, I want to hear from you or

   23     whoever is on your team arguing this.         Why doesn't

   24     $800 million come in?

   25                    MR. IVEY:    On behalf of Decco and UPL will be
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 31 of 66 PageID #: 21328
                                                                           31


    1     Mr. Roland, with the Court's permission.

    2                   MR. ROLAND:    Good morning, Your Honor.       Our

    3     arguments for the $800 million bid are similar to those for

    4     the $400 million bid.      It's not relevant in this case and

    5     it's highly prejudicial.

    6                   They have not suggested that the $800 million

    7     bid is relevant to damages.       No expert relied on it.      And

    8     you can't reasonably extrapolate the defendants placed some

    9     value on trade secrets based on the total value of

   10     AgroFresh's company after it was acquired.          And it would be

   11     highly prejudicial.      It's similar to the Kay Beer case.

   12     Allowing a bid for a company to come in is simply so the

   13     jury can use that number in assessing damages.          In the Kay

   14     Beer case, the Court excluded it for that reason.

   15                   It's similar to the Nilsson Technology case,

   16     where the number in issue didn't relate to the trade secrets

   17     at issue, and the Court there said it's improper for that

   18     number to come in in any guise, particularly when it's not

   19     relevant to damages, and they have not shown that it's

   20     relevant here to damages or to the value of the trade

   21     secrets.

   22                   THE COURT:    Are there any other bids that are

   23     going to be coming in that anybody wants to get in other

   24     than the 400 and the 800?

   25                   MR. ROLAND:    We're aware of no other bid.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 32 of 66 PageID #: 21329
                                                                           32


    1                   MR. STOVER:    No, Your Honor.     Not that I know

    2     of.

    3                   THE COURT:    Okay.    So what I'm going to do is,

    4     I'm going to grant defendants' motion in part and deny it in

    5     part.   The value of UPL's failed bid does not seem

    6     particularly relevant to any issue and plaintiffs can tell

    7     their story without that number.

    8                   The $400 million value is just going to confuse

    9     the jury and prejudice defendants, and this outweighs any

   10     marginal probative value so that plaintiffs may state that

   11     UPL attempted to acquire AgroFresh, but that it was acquired

   12     by another, but no evidence of the financial bid, or the

   13     failed bid.

   14                   I will allow plaintiff to offer evidence that

   15     the $800 million bid was the winning bid, and defendants are

   16     free to cross-examine, to establish that that is not

   17     relevant to the issues here, that that encompassed the

   18     entire business, not just the trade secrets at issue in this

   19     case.

   20                   MR. ROLAND:    Thank you, Your Honor.

   21                   THE COURT:    Okay.

   22                   MR. STOVER:    Your Honor, one clarifying

   23     question, if I could.      Are we allowed to then say that the

   24     bid that they made was lower than 800 million?          I assume so,

   25     but I just wanted to clarify.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 33 of 66 PageID #: 21330
                                                                           33


    1                   THE COURT:    Yes, but you can't --

    2                   MR. STOVER:    I can't say how much lower.

    3                   THE COURT:    Right.    I don't want you to quantify

    4     it and say, it was a little bit lower, it was half as much.

    5     There's nothing like that.       There's no quantification.

    6                   MR. STOVER:    All right.

    7                   THE COURT:    Instead you can just say they tried

    8     to get it and theirs was not the winning bid.

    9                   MR. STOVER:    Thank you, Your Honor.

   10                   THE COURT:    All right.    We have defendants'

   11     motion to preclude plaintiff from referring to defendants as

   12     thieves, criminals or the like, or other inflammatory

   13     language as well as arguing that defendants engaged in

   14     criminal espionage or stole trade secrets.

   15                   I notice plaintiff's response focuses on theft

   16     and corporate espionage and criminal conspiracy, but largely

   17     it ignores the other accusations that they have made.

   18                   Now, I have read the submissions and I was

   19     disturbed by the conduct of plaintiff's counsel during the

   20     deposition of Mr. Oakes, arguing in front of the witness and

   21     saying on the record that he was there to prove that that

   22     particular witness was a fraud and defendants are fraudsters

   23     and apparently launching a diatribe about criminal conduct.

   24     That's unacceptable and that will not happen at this trial

   25     or there will be consequences.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 34 of 66 PageID #: 21331
                                                                           34


    1                   So my ruling on that is I am going to grant in

    2     part the motion in limine.       Plaintiffs shall not use the

    3     following terms in any way during the course of trial:

    4     Fraud.   There are no allegations of fraud here.         Fraudster,

    5     crime, criminal, criminal activity, criminal espionage,

    6     thief, thieves, or economic espionage pursuant to Section

    7     1831.

    8                   Plaintiff may say that there was a theft of

    9     trade secrets.     They may argue about a civil conspiracy

   10     because it's an asserted cause of action in this case, and

   11     they may refer to espionage because it is part of the

   12     definition of improper means in Section 1839 for

   13     misappropriation of trade secrets.

   14                   Any questions there?

   15                   MR. MacGILL:     No.

   16                   THE COURT:    Okay.    A couple of other

   17     miscellaneous issues from the pretrial order.          Documents

   18     that are used solely for impeachment will not be received

   19     into evidence unless they all, they also appear on a party's

   20     exhibit list.

   21                   Plaintiff, in the pretrial order, seeks to amend

   22     the complaint to make express that the confidential

   23     information appropriated under the tortious interference

   24     counts was also converted.       This doesn't seem to fall within

   25     the provisions of Rule 15(b) and defendants oppose the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 35 of 66 PageID #: 21332
                                                                           35


    1     request.

    2                   So where are we on that?

    3                   MR. MacGILL:     Your Honor, on behalf of the

    4     plaintiff, AgroFresh, with respect to the property, the

    5     interference under the contractual relationships, as the

    6     Court knows in the prior arguments, we have three sets of

    7     contracts under which there was an appropriation or misuse

    8     of confidential information.

    9                   There was the Dr. Oakes severance agreement,

   10     which the Court has heard about, and with respect to that,

   11     we promise not to use their confidential information in the

   12     future.

   13                   With respect to Dr. Mir, he agreed he would be

   14     our exclusive consultant and keep secret all the

   15     confidential and trade secret information.

   16                   Third, UPL agreed with respect to the contract

   17     as did all of its subsidiaries with respect to the

   18     commercial relationship that they would not use anything

   19     gained in connection with the proposed bid of the purchase

   20     of our business at the $800 million ultimate price, and for

   21     those contracts and the confidential information that it was

   22     appropriate pursuant to those contracts that defines a zone,

   23     Your Honor, or a collection of confidential information that

   24     is the subject of the already pled counts of interference in

   25     the two respects that we have in the complaint.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 36 of 66 PageID #: 21333
                                                                           36


    1                   What we're asking in connection with this

    2     amendment is to make the amendment to bring the conversion

    3     count into consistency and compliance with those same

    4     arguments and that same evidence, to make it clear the

    5     conversion count includes that same trade secret information

    6     and confidential information misappropriated.

    7                   THE COURT:    All right.    So, Mr. Ivey, if it's

    8     already applied in the cause of action and these issues have

    9     been disclosed in discovery, what is the issue here for

   10     defendant?

   11                   MR. IVEY:    Your Honor, basically, what happens

   12     is we have Count 11 from the Amended Complaint, which

   13     doesn't refer to any of the things that counsel just

   14     mentioned, and there has been no motion for leave to amend

   15     to bring these things in on a timely basis.          This is just

   16     something that wound up stuck in this pretrial submission

   17     and we objected to it because this is the first we're

   18     hearing about the nature and the scope and specificity of

   19     it.

   20                   We think they should be held to what they have

   21     done appropriately with regard to their actual amendments,

   22     and having never asked for leave to amend, we don't think

   23     they should be allowed to expand what they've done.

   24                   We think this is quite different from

   25     subsequently amending the pleadings to conform to the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 37 of 66 PageID #: 21334
                                                                           37


    1     evidence that comes in naturally with regard to issues

    2     during the case.      This is them adding new things in,

    3     bringing in contracts, specific conversations and so

    4     forth.   None of that has been disclosed previously, Your

    5     Honor.

    6                   THE COURT:    Are these issues that were disclosed

    7     during discovery?

    8                   MR. IVEY:    The basic issue with regard to

    9     conversion under Count 11 certainly disclosed, was a matter

   10     with regard to interrogatories, and we didn't get specific

   11     answers such as we got here a moment ago either.           And so as

   12     I say, Your Honor, there has never been an effort to either

   13     supplement their responses to discovery under Rule 26(e).

   14     There has been no motion for leave to amend to basically

   15     bring in the issues that they are identifying for the Court

   16     the first time here.      We don't think it should happen this

   17     way.

   18                   THE COURT:    Okay.    So I'm going to deny the

   19     request to amend the complaint at this late date.           That

   20     being said, I will allow the plaintiff to proceed to the

   21     extent that the issues raised were properly disclosed during

   22     discovery.

   23                   Okay.    So I think that brings us to the section

   24     of the pretrial order that was my favorite, "The other items

   25     to be addressed at the pretrial conference."          That one
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 38 of 66 PageID #: 21335
                                                                           38


    1     appears to have additional motions in limine, one from the

    2     plaintiff and nine from the defendants, which is past my

    3     limit.

    4                   Now, I will note that I am not obligated to hear

    5     and decide motions in limine in advance of trial and that I

    6     could instead have the parties use their time next week to

    7     raise these objections, but we have some time today, so what

    8     I'm going to do is, I'm going to allow you -- some of these

    9     issues I can rule on easily.       Some of them I'm going to

   10     allow you to argue, but the time spent arguing these is

   11     going to come out of your trial time.         So you're going to be

   12     on the clock for some of these.

   13                   A couple of them that I can deal with without

   14     argument.    Plaintiffs' request that defendants de-designate

   15     highly confidential documents.

   16                   I read the protective order on this issue and

   17     I'm not sure why the parties agreed to a protective order if

   18     it didn't require objections to confidentiality designations

   19     earlier, but that was a choice you made.

   20                   So the way we're going to deal with this now is

   21     that if you want to raise objections to confidentiality

   22     designations on a case-by-case basis, you may do that, and I

   23     will resolve the objections on a case-by-case basis, and

   24     that will come out of your trial time.

   25                   I can't deal with it in the abstract.         I just
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 39 of 66 PageID #: 21336
                                                                           39


    1     have a request from plaintiff that says they improperly

    2     designated documents.      I don't know what documents that

    3     you're talking about.      It's not specific.     I can't deal with

    4     that issue based on what I have.        So if you really want to

    5     pursue that, it's going to have to come out of your trial

    6     time on a case-by-case basis.

    7                   The same thought, similar thought goes into

    8     defendants' related request that documents be stripped of

    9     their confidentiality branding.        We can deal with that on a

   10     case-by-case basis.      What I would propose though is that we

   11     deal with that with a jury instruction.         And the parties

   12     need to work together and propose a joint proposal to me for

   13     a jury instruction that indicates that simply because

   14     documents are marked as confidential in connection with the

   15     lawsuit does not mean that anyone has made a determination

   16     that those documents are, in fact, confidential.

   17                   MR. IVEY:    Your Honor, may I be heard on that

   18     one point?    I appreciate that this may be docked as part of

   19     my trial time.

   20                   THE COURT:    Okay.

   21                   MR. IVEY:    We would propose to basically take

   22     the discovery designations off of all documents where they

   23     were post hoc applications for purposes of discovery or

   24     otherwise so that we have a full set of documents where

   25     there's confidentiality stamps that are contemporaneous to
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 40 of 66 PageID #: 21337
                                                                           40


    1     the time that they were so stamped.

    2                   It's an important issue for us, Your Honor,

    3     because the battle over whether, in fact, things were

    4     protected at the time is absolutely essential to us, and the

    5     idea that we would be able to on a case-by-case basis with a

    6     jury instruction prior to the jury going back concerns us as

    7     something that would be almost impossible for the jury to

    8     follow and understand.

    9                   We are prepared --

   10                   THE COURT:    Why is this coming up now?       Right?

   11     You want me to say all the documents that have been marked

   12     as exhibits in the next week have to be reproduced without

   13     the confidentiality restrictions.        Why is it coming up now?

   14                   MR. IVEY:    Your Honor, we tried to work this out

   15     before coming to the Court.

   16                   THE COURT:    I get it, but you had years where

   17     you knew this was going to be an issue coming up.           Why is

   18     this coming up now?

   19                   MR. IVEY:    I don't think I've ever been in a

   20     case where parties were unwilling to basically make sure

   21     that the documents were best evidence and in their original

   22     form and that designations were attorneys' eyes only years

   23     after the documents were created was going to be something

   24     someone was going to try to use or hope that someone might

   25     misconstrue to mean these documents were marked at the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 41 of 66 PageID #: 21338
                                                                           41


    1     time.

    2                   We are prepared, Your Honor, at our expense to

    3     make sure that the entire set, both plaintiff's and

    4     defendants', are clean with regard to this prior to the

    5     selection of the jury.      We can do that.     We understand that

    6     this is an imposition on the Court.        We're prepared to pay

    7     the costs for that because we think it's that important of

    8     an issue, and --

    9                   THE COURT:    All right.    Let me hear from

   10     plaintiff.    What about that proposal?

   11                   MR. MacGILL:     Your Honor, as we've said, we've

   12     explained this.     The proposal doesn't work.       We designated

   13     trade secret information extensively.         There are more than

   14     2,000 exhibits.     Case-by-case solves this.

   15                   We're happy to -- you know, we've got Court

   16     requirements here in Delaware to disclose exhibits before.

   17     We can deal with issues on a case-by-case issue as we

   18     confer, but we're talking about 2,000 exhibits, and the

   19     protective order protects our trade secret information.

   20     It's there for good reason.

   21                   The attorneys' eyes only, it's an important part

   22     of this, so we would ask that the case-by-case basis, that

   23     we work with it on that basis, not global removal of the

   24     trade secret designation.

   25                   THE COURT:    Okay.    So I'm going to let you
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 42 of 66 PageID #: 21339
                                                                           42


    1     deal with it on a case-by-case basis, and we're also going

    2     to come up with an instruction that you all need to try

    3     and agree to that says, litigation branding does not

    4     confer trade secret status and does not make it actually a

    5     secret.    And I will instruct the jury with respect to that

    6     both in the preliminary instructions and in the final

    7     instructions.

    8                   Okay.   Defendants' other item number one,

    9     objecting to testimony from their counsel, Mr. Sharma.            And

   10     the issue there appears to be a privilege log.

   11                   So I want to hear from the plaintiff, why a

   12     privilege log should come in.

   13                   MR. MacGILL:     So, Your Honor, as you're aware,

   14     there was a designation initially of more than -- almost

   15     3,000 documents as privileged.        There was litigation over

   16     about 500 of those documents as privileged documents.

   17                   We pursued the documents, as the Court knows.

   18     Judge Fallon ordered production.        It's under appeal with the

   19     Court.

   20                   At a minimum, we'd like to authenticate that

   21     privilege log.     And I believe it's Exhibit --

   22                   THE COURT:    Okay.    Hypothetically, if I sustain

   23     those objections and don't order those documents to be

   24     produced, tell me where the privilege log comes in.

   25                   MR. MacGILL:     The privilege log comes in because
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 43 of 66 PageID #: 21340
                                                                           43


    1     it shows direct action and control by UPL.          Mr. Kumar, the

    2     general counsel of the company, was involved in hundreds and

    3     hundreds of these.      We summarized his involvements.        I

    4     believe it's Exhibit -- I believe it is Exhibit 73 in the

    5     case, which summarized the different entries.          The filing,

    6     Your Honor, is DI 392.

    7                   So our proposal if the Court were to grant --

    8     I'm sorry.    If the Court were to overrule Magistrate Judge

    9     Fallon and say none of these three categories provide any

   10     discoverable information, if she is so overruled on each of

   11     those categories, we would propose the following.

   12                   That we have this log authenticated so that we

   13     could show, as we've shown here in DI 392, specifically, the

   14     involvements of the general counsel of the company and other

   15     officials in India at UPL in various issues in at least

   16     three respects.

   17                   One, where Mr. Kumar gave legal advice with

   18     respect to the contractual matter of the formation of

   19     Essentiv is one example of that that is prominent through

   20     his involvement.

   21                   THE COURT:    Okay.    I'm going to say no.      The

   22     privilege log is not coming into evidence.          It's not

   23     evidence.    It was created after the fact by attorneys in the

   24     litigation.

   25                   So the question I have is:       Given that, it's not
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 44 of 66 PageID #: 21341
                                                                           44


    1     coming in, does Mr. Sharma need to testify?

    2                   MR. MacGILL:     Mr. Sharma -- ideally, we would

    3     have Mr. Kumar testify, and that would shortcut -- I don't

    4     know if he's going to be here in person, but we could have

    5     him identify his involvements as shown in this particular

    6     exhibit.

    7                   We asked again --

    8                   THE COURT:    I don't know what exhibit.       You're

    9     talking about something on your exhibit list that I don't

   10     have.   I don't know what you are talking about.

   11                   MR. MacGILL:     So there is a summary, Your Honor,

   12     that we submitted as a part of the litigation over the

   13     privileged documents, and I think it is DI --

   14                   THE COURT:    Do you have a copy so I don't have

   15     to go look for it?

   16                   MR. MacGILL:     I sure do.    Any objection to me

   17     handing up DI 392?

   18                   (Mr. MacGill handed a document to the Court.)

   19                   MR. MacGILL:     And, Your Honor --

   20                   THE COURT:    You're not putting this, it says

   21     privilege log entries, in front of the jury.          This is

   22     essentially just taking the privilege log and summarizing

   23     the parts of it that you like.

   24                   MR. MacGILL:     We understand that.     In answer to

   25     your question, you asked me, I think, that what would we
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 45 of 66 PageID #: 21342
                                                                           45


    1     propose with Mr. Kumar to have him identify his involvements

    2     as shown by that log.

    3                   If he's on the stand, I wouldn't need that log.

    4     I would ask him the information pertaining to that, his

    5     involvements and key points in time.         It's that reference,

    6     Your Honor, on the chronology that is there that I would ask

    7     him about.    If he were on the stand, I wouldn't need this

    8     log.

    9                   THE COURT:    So you're saying you would just ask

   10     him, were you involved with discussions back in 2015?

   11                   MR. MacGILL:     Yes.

   12                   THE COURT:    Or are you going to get more

   13     specific than that?

   14                   MR. MacGILL:     Well, I wouldn't --

   15                   THE COURT:    I mean, if you are going to ask him

   16     if he gave legal advice on the formation of company and

   17     things like that, isn't that getting into some dicey issues

   18     of legal advice?

   19                   MR. MacGILL:     I think it would have to be

   20     carefully structured, yes.       It would have to be carefully

   21     structured to his involvement on behalf of UPL, and I think

   22     that we would have to structure that carefully.          At the time

   23     we took his deposition, Magistrate Judge Fallon had just

   24     made her ruling the prior week, so we didn't -- we couldn't

   25     get into that productively because we were still trying to
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 46 of 66 PageID #: 21343
                                                                           46


    1     ascertain what her ruling was and what it meant, but that

    2     was in December of 2018 that she made her ruling.

    3                   So the purpose of this was to focus on the dates

    4     and his involvements, and, of course, we would not be asking

    5     him what legal advice did you give, but to confirm his

    6     involvements for two reasons legally.

    7                   One, the direct action against them, and,

    8     second, we have submitted to the Court's consideration

    9     agency instruction to show that Decco was the agent for UPL

   10     in multiple respects, including the formation of Essentiv,

   11     where that was handled exclusively in London by UPL and Dr.

   12     Mir.

   13                   So those are the -- that is the proposal.

   14                   THE COURT:    All right.    The issue before me here

   15     is not Dr. Kumar, so if Dr. Kumar is going to be called and

   16     there are going to be issues, you all can raise those the

   17     morning or before he testifies.

   18                   The privilege log though is not going to come

   19     into evidence.     I have not heard any, anything to suggest

   20     there's a need for Mr. Sharma to testify.         The privilege log

   21     isn't coming in.     So Mr. Sharma will not testify and we'll

   22     deal with any issues regarding Mr. Kumar when I have more

   23     context.

   24                   MR. MacGILL:     Your Honor, we had one question

   25     related to that.     We've been trying to find out if Mr. Kumar
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 47 of 66 PageID #: 21344
                                                                           47


    1     will be here in person.      We've not gotten an answer yet.

    2     Perhaps they're still resolving that.         But if he's not

    3     available, we would need someone to bring that --

    4                   THE COURT:    Did you take his deposition?

    5                   MR. MacGILL:     We did.   The problem was what I

    6     mentioned.    We took his deposition days after Magistrate

    7     Judge Fallon had made her ruling and we expected the

    8     documents that, we had hoped that the documents might be

    9     produced.

   10                   THE COURT:    But did you establish with him his

   11     role at various times?      You didn't have the documents, which

   12     I'm thinking you're not going to have the documents for

   13     trial, so did you establish what you could establish with

   14     him at his deposition?

   15                   MR. MacGILL:     In part, we did.     In part, we did.

   16     And the full scope of it is not represented by those

   17     questions and answers because of the depth of the

   18     information that's in that privilege log.

   19                   And with respect to --

   20                   THE COURT:    But you had the privilege log and

   21     you had -- you had essentially at the time you took his

   22     deposition everything that you'll likely have at trial.            So

   23     you could have asked him anything you wanted at his

   24     deposition, right, on those issues?        I'm not understanding

   25     why you think there's something you couldn't have asked him
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 48 of 66 PageID #: 21345
                                                                           48


    1     if I say we're going to maintain the status quo and not,

    2     you're not going to have the particular documents that Judge

    3     Fallon had ordered to be produced.

    4                   So what's different now?

    5                   MR. MacGILL:     Well, I'm saying as a questioning

    6     lawyer, it's entirely different for this reason.           We were,

    7     we were analyzing as best we could the meaning and extent of

    8     what Magistrate Judge Fallon decided.         As I said, it was a

    9     number of days.     We were taking depositions of him.

   10                   We went as far as we reasonably could to say how

   11     are you involved, and we did explain to the Court, we did

   12     ask him some of these preliminary matters and some of the

   13     substantive matters of were you involved.         Okay.    We did ask

   14     that.

   15                   But the nature and extent of his involvement has

   16     not been made apparent yet and we certainly didn't, we made

   17     the election not to do it based on the Magistrate Judge's

   18     ruling the week prior.

   19                   THE COURT:    All right.    Look, I will deal with

   20     Mr. Kumar when and if that issue becomes ripe.

   21                   MR. MacGILL:     Understood.

   22                   THE COURT:    If you are not going to call Dr.

   23     Kumar, you should tell them so that they can designate

   24     portions of his testimony and if the plaintiffs question

   25     back during the deposition of Mr. Kumar, that's a call that
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 49 of 66 PageID #: 21346
                                                                           49


    1     you all made that I can't really address at this point.

    2     So you can either play his deposition or he'll appear at

    3     trial.

    4                    MR. MacGILL:    I understand the ruling, of

    5     course.    Could we have a date by which we know about Mr.

    6     Kumar?    We're going to have to cut his testimony, I think,

    7     Friday, so is there a date by which we can know about his

    8     availability?

    9                    MR. IVEY:    We'll make sure that's reasonably

   10     made in advance, Your Honor.         We're happy to work with

   11     counsel on that.

   12                    One thing to keep in mind is there were two days

   13     of deposition for Mr. Kumar already and they have already

   14     put in designations.       We'll work with him to make sure that

   15     doesn't come back before the Court.

   16                    THE COURT:    I understand.    They need to know if

   17     they are going to be preparing a cross-examination or

   18     designating.     I would let them know before Friday of this

   19     week.

   20                    MR. IVEY:    Absolutely, Your Honor.     We will do

   21     that.

   22                    THE COURT:    Okay.    Defendants' other item number

   23     two, using testimony from defendants' experts, plaintiff

   24     using testimony from defendants' experts in its own

   25     case-in-chief.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 50 of 66 PageID #: 21347
                                                                           50


    1                   I always love these motions because you wonder

    2     what the expert said that makes the plaintiff want to use

    3     it.   But here's what we are going go to do.         Plaintiff is

    4     not going to use the deposition testimony of defendants'

    5     experts in the case-in-chief.       If plaintiff chooses, it may

    6     call the witnesses live in its case-in-chief, but if they do

    7     that, defendant is going to have some wide latitude on cross

    8     and to ask whatever questions they want.

    9                   MR. MacGILL:     Your Honor, may I be heard briefly

   10     on one?    With Dr. Beaudry, we just want to identify one

   11     document.    That's the purpose, that we have one document

   12     that we wanted.     That's the scope of what we wanted to ask

   13     him about.

   14                   THE COURT:    Can we not stipulate on the

   15     identification of this document without putting the jury

   16     through watching a clip of a deposition where the witness is

   17     going to testify live?

   18                   MR. IVEY:    I can't imagine that we can't do

   19     that, Your Honor.     It seems to me that's perfectly

   20     reasonable.

   21                   Now, frankly, there's a whole lot of

   22     gamesmanship going on with trying to call our expert.

   23                   THE COURT:    I get it.    I gave you I thought a

   24     pretty good ruling there.       If they call him live, they're

   25     going to be mucking up their case-in-chief, so if they want
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 51 of 66 PageID #: 21348
                                                                           51


    1     to call your witnesses, they can.

    2                   MR. IVEY:    Is the field open?

    3                   THE COURT:    The field is not completely open.

    4     There's still going to be some limitation.          If they want to

    5     call your expert, it's not going to be just snippets and

    6     sound bites out of context.       I will give you latitude to put

    7     anything that they say in context, but if it's really what

    8     we're talking about here, an identification of an exhibit,

    9     we're not putting testimony in for that.         You need to agree

   10     to that.

   11                   MR. IVEY:    Yes, Your Honor.

   12                   MR. MacGILL:     It's Exhibit 753 for the record.

   13     That's the sole thing we designated with this witness.            He

   14     was a participant.      He's not just an expert.      He

   15     participated in the activities here.         It's his slide show

   16     that we want to put in our case-in-chief.         It is a matter of

   17     a few pages that we're proposing to read.

   18                   If we get a stipulation on the admissibility of

   19     753, no problem, but we couldn't get it.         We tried, but

   20     that's the sole reason for Dr. Beaudry in our case and we

   21     have so designated and provided to counsel.

   22                   THE COURT:    All right.    See if you can work that

   23     out.

   24                   MR. IVEY:    All right.

   25                   THE COURT:    Okay.    Defendants' other item number
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 52 of 66 PageID #: 21349
                                                                           52


    1     three, objecting to plaintiff introducing testimony of Nance

    2     Dicciani, a fact witness not identified in Rule 26

    3     disclosures in this phase of the case.

    4                   So was this person identified anywhere in this

    5     phase of the case?

    6                   MR. MacGILL:     I can speak for plaintiff, Your

    7     Honor.    The answer is no, and as it turns out, as we've

    8     evaluated the time, we will not have time to call Nancy

    9     Dicciani.

   10                   THE COURT:    Thank you.    Thank you for

   11     pronouncing her name correctly.

   12                   Okay.   Defendants' other item number five,

   13     objecting to attempts to introduce evidence or arguments

   14     that defendants committed economic espionage under

   15     Section 1831 and/or violated CIPLA and/or 40 C.F.R., Section

   16     168.22.

   17                   So for this one, at the summary judgment

   18     hearing, plaintiff said that it was not seeking criminal

   19     penalties, but that it was going to argue that the wrongful

   20     conduct occurred because economic espionage occurred and

   21     that it's wrongful because it's criminal conduct.

   22                   What I'm going to do here is, the section that I

   23     think is appropriate here is Title 18, United States Code,

   24     Section 1836, not the economic espionage Section 1831, so

   25     we're not going to have reference to criminal statutes,
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 53 of 66 PageID #: 21350
                                                                           53


    1     criminal activity, or economic espionage under Section 1831.

    2     We will use the definition for trade secret misappropriation

    3     and improper means as used in Section 1839.

    4                   So this is consistent with my prior ruling.

    5     We're not going to talk about criminals and criminal

    6     activity, but you will be allowed to assert that they did so

    7     by improper means.

    8                   Defendants' other item number six requests

    9     plaintiff to disclose its trade secrets that it will be

   10     presenting to the jury with reasonable particularity.           This

   11     is an issue that keeps coming up over and over again.

   12                   So here's what I need to understand from the

   13     plaintiffs.    I saw the proposed verdict sheet and that's

   14     just not going to work, where we say they proved trade

   15     secrets, any one of the above, because when I go to look at

   16     post-trial motions or the appellate court goes to look at

   17     it, I don't know what we're determining that the jury

   18     actually determined.      So we're going to have to do it trade

   19     secret by trade secret.

   20                   So what I would like from the plaintiff is some

   21     understanding of what trade secrets you're asserting and

   22     give me a shorthand notation for how we can refer to those

   23     in the verdict sheet so that we can look at this question

   24     when after trial and determine whether there's, you know,

   25     sufficient evidence to support a particular finding.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 54 of 66 PageID #: 21351
                                                                           54


    1                   So if you have the trade secrets relating to

    2     disclosures in the '216 patent, if you have trade secrets

    3     relating to, you know, things put in manuals.          I need to

    4     know how many we're talking about and I need to know, you

    5     know, what it is that you're going to be proving at trial,

    6     because right now I don't really have an understanding of

    7     what trade secrets you're planning to go forward on and then

    8     it's impossible for the defendants to know how they're going

    9     to prepare.

   10                   So I would like before the end of this week for

   11     you to submit to me and to the defendants at least some way

   12     of telling us which trade secrets you're going to be

   13     asserting so that we know how many and give me a name for

   14     them so that when we're fighting about it during trial, I

   15     know what we're fighting about.        So that's the way we're

   16     going to handle that one.

   17                   Defendants' other item, number seven, objecting

   18     to plaintiff providing an unjust enrichment damages theory.

   19                   This came up in connection with the Daubert

   20     motions.    I've heard some substantial argument on this.

   21                   Unjust enrichment was disclosed generically, but

   22     plaintiff didn't provide the specific number for unjust

   23     enrichment.    That being said, I'm not going to preclude

   24     plaintiff from using fact witnesses to present its unjust

   25     enrichment evidence so long as the witness or witnesses
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 55 of 66 PageID #: 21352
                                                                           55


    1     proposed fairly were disclosed as having knowledge regarding

    2     the financials and there was an opportunity for the

    3     defendants to ask.      But as I said before, plaintiff is not

    4     going to be using its expert, Mr. Kleinrichert.

    5                   Defendants' other item number eight, asking

    6     plaintiffs's rebuttal case to be limited to validity of the

    7     Daly patents.     That one I'm going to deny.

    8                   Plaintiff may present its rebuttal case as it

    9     sees fit, but it needs to be rebuttal and not raising new

   10     issues.    If you raise new issues and defendants have time, I

   11     may allow them some extra time.

   12                   Then we get to the deposition of Dr. Zettler,

   13     and a lot of the motion or the discussion of it in the

   14     pretrial order had to do with plaintiff's assurances on

   15     the scope of the deposition, and I asked the plaintiffs to

   16     give those assurances and they did in a pretty forthright

   17     manner.

   18                   So what's the problem?      The man had a sick wife

   19     and he can't come to trial.       If he came to trial,

   20     presumably, they wouldn't even have to give you some of the

   21     assurances they would have to give you, but they would have

   22     to give you the documents that they intend to use with him

   23     in advance, which I think can be worked out if that hasn't

   24     already been done.

   25                   So what's the problem?
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 56 of 66 PageID #: 21353
                                                                           56


    1                   MR. WILLIAMSON:     Your Honor, there is no problem

    2     with that respect.      This is this is about the scope of this

    3     witness' testimony and our concerns about the scope of the

    4     witness' testimony.

    5                   Dr. Zettler had been held out at the Daubert

    6     hearing as someone who may be providing testimony on the

    7     very issue that Your Honor just identified, the scope of

    8     their unjust enrichment case, but Dr. Zettler was not

    9     disclosed in discovery properly as a witness who had that

   10     knowledge.

   11                   So while they have represented in response to

   12     your Honor's order asking them to identify what the scope of

   13     this testimony is going to be, while they have represented

   14     that he is not going to testify outside the bounds of what

   15     he has been properly disclosed for in discovery, I think

   16     that we are -- we remain concerned that the parties have a

   17     misunderstanding or a dispute over what that disclosure was

   18     with respect to Dr. Zettler.

   19                   And another reason we remained concerned about

   20     the scope of the testimony is that under paragraph 43 of the

   21     pretrial order, those documents were due to us last night

   22     and we asked for them last night, the documents that they

   23     intend to use in the direct examination of Dr. Zettler.            And

   24     to the extent that that exhibit set was going to be a whole

   25     bunch of spreadsheets and financials and everything else
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 57 of 66 PageID #: 21354
                                                                           57


    1     concerning their unjust enrichment case and an avoided cost

    2     theory, we were expecting to have known that today as we

    3     stand here today under the procedures of the pretrial order.

    4     Those have been ignored, so we don't have that context

    5     before you, and we think it would be helpful to have a

    6     genuine disclosure of exactly what Dr. Zettler is going to

    7     testify about.

    8                   He has testified for five days in this matter

    9     already and we have offered a procedure, an expedited

   10     procedure such that they can designate anything they want

   11     from those five days of testimony.

   12                   THE COURT:    All right.     But if he was going to

   13     come to trial, then presumably, you know, he would be asked

   14     the same question he was previously asked in a different way

   15     or perhaps different questions that are framed more

   16     specifically to help the jury understand.         So the fact that

   17     he has been deposed for five days doesn't really do much.

   18                   MR. WILLIAMSON:     Okay.

   19                   THE COURT:    So here's what we're going to do.

   20     The deposition of Dr. Zettler should go forward at a time

   21     that is convenient to both sides.         I know plaintiff wanted

   22     it to go tomorrow.      I don't know if that works for the

   23     defendants or not.

   24                   You should immediately produce, give them the

   25     documents that you intend to use with Dr. Zettler, and I
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 58 of 66 PageID #: 21355
                                                                           58


    1     will let the deposition go forward, but I will withhold

    2     ruling on what may actually be played for the jury until the

    3     defendants have an opportunity to make the arguments and I

    4     can see specific questions and answers and where, whether

    5     those are appropriate and within the context of the

    6     disclosure.    It's too hard to deal with it in the abstract.

    7                   MR. WILLIAMSON:     Thank you, Your Honor.

    8                   THE COURT:    So I think that deals with the

    9     issues that were in the pretrial order.         Is there anything

   10     else that we need to address?

   11                   MR. MacGILL:     Your Honor, the preliminary

   12     instructions, we had an issue of reference to the findings

   13     in Phase 1 and we'd like to address that briefly, if we

   14     may.

   15                   THE COURT:    Okay.    Before we do that, let me

   16     just clarify one thing.      In the pretrial order, Judge Hall

   17     just noted it says it will be eight jurors and two

   18     alternates.    We typically do not have alternates.         We have

   19     eight jurors, and we can, without requiring consent, go down

   20     to six, so we do have actually some wiggle room in case

   21     something happens to one of the jurors.         So we will seat

   22     eight jurors and not have two designated as alternates.

   23                   MR. MacGILL:     Will all eight deliberate?

   24                   THE COURT:    All eight will deliberate.

   25                   MR. MacGILL:     Okay.   So, your Honor, one of the
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 59 of 66 PageID #: 21356
                                                                           59


    1     things that is for the Court to decide is what you wish to

    2     say in your preliminary instructions to the jury.           The Phase

    3     1 opinion, as you know, the parties spent considerable time

    4     litigating the issue of who owned the patented technology,

    5     the '216 patent and related technologies that the Court is

    6     aware of the findings.

    7                   So to bring those rulings into focus, what we

    8     have asked in the preliminary instruction is to have a

    9     description through the Court of, through an appropriate

   10     mechanism decided upon the Court to decide what happened in

   11     the Phase 1 trial and what has been decided already.

   12                   THE COURT:    I have pulled them up, the

   13     preliminary instructions that you all have submitted.

   14                   Can you point me to which instruction you're

   15     talking about?

   16                   MR. MacGILL:     Yes, ma'am.    I sure can.    Pages 25

   17     through 27, Your Honor.      This is document 530.

   18                   So what we have proposed for the Court's

   19     consideration is to give a preliminary instruction on the

   20     findings of fact and the Court's Phase 1 opinion in the

   21     order that was entered by Judge Robinson.

   22                   And what we have done with respect to bringing

   23     into focus what has happened there is we have, I hope with

   24     in all respects with appropriate citations, given the

   25     findings that we're proposing that the Court instruct as
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 60 of 66 PageID #: 21357
                                                                           60


    1     findings of fact that had previously been or findings have

    2     been resolved, and then a short blank statement of the

    3     conclusion of law on page 27, Your Honor.

    4                   That is to -- we're proposing that the Court

    5     describe in the preliminary instructions that in its opinion

    6     as an order, the Court also made the conclusions of law.            In

    7     relevant part, our Court concluded that, et cetera, et

    8     cetera.    And I shouldn't say et cetera, et cetera.         That the

    9     provisions between MirTech and AgroFresh were unambiguous

   10     and that AgroFresh owns the '216 patented technology

   11     pursuant to those agreements.       That is the finding of Judge

   12     Robinson that she provided after hearing all the evidence in

   13     this case and working quite hard to publish an opinion.

   14                   So with respect to this, this is, of course,

   15     distinct from reference to the content judgment.

   16                   THE COURT:    All right.    Let's just stop right

   17     there.

   18                   MR. MacGILL:     Sure.

   19                   THE COURT:    I'm not going to put this in the

   20     preliminary instructions.       I thought when I talked about the

   21     consent judgment, I said if there are facts that you all can

   22     stipulate to about the prior one, you should work at doing

   23     that, but this is way too much detail to give the jury in a

   24     preliminary instruction and, you know, look, I will consider

   25     whether we need to do something of this in the final
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 61 of 66 PageID #: 21358
                                                                           61


    1     instructions, but to me, this is probably, you know, getting

    2     through and giving these specifics, it's too prejudicial,

    3     especially coming from the Court where it sounds like, you

    4     know, I am instructing them of something that may be

    5     relevant to this case.

    6                   So this seems controversial and prejudicial to

    7     me, but in any event, I'm not going to do it in the

    8     preliminary instructions.       But to the extent things from the

    9     first case need to come in, you need to come up with a way

   10     to put them in, and defendants have said they would be

   11     willing to discuss a stipulation that can be read to the

   12     jury about that case.      So I need you guys to go back and

   13     actually try to agree on something there.

   14                   MR. MacGILL:     Understood.

   15                   THE COURT:    So with respect to the preliminary

   16     instructions, I will take a look at them.         I will send out a

   17     revised version and you can note your objections, but I'm

   18     not in the preliminary instructions going to include the

   19     consent judgments or the Phase 1 aspects of the trial that

   20     have been requested.      I think, one, it is not appropriate

   21     for preliminary instructions; and, two, it may not

   22     ultimately be relevant to the issues in the case; and,

   23     three, it seems unduly prejudicial from the outset.

   24                   So are there any other issues?

   25                   MR. MacGILL:     We had -- Your Honor, Rob MacGill
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 62 of 66 PageID #: 21359
                                                                           62


    1     once again for AgroFresh.

    2                   We had one relatively restricted question.          So

    3     our expert, Dr. Walton, will have a trade secret component

    4     through her testimony, Your Honor, and she will also have a

    5     patent portion.

    6                   If it's permissible from the Court, we'd propose

    7     that I would do the trade secret portion.         Mr. Stover would

    8     take a separate direct on the patent if that's agreeable to

    9     the Court.

   10                   THE COURT:    Does defendant have any real

   11     objection to that?

   12                   MR. IVEY:    I don't have any objection at all.

   13                   MR. MacGILL:     Thank you.

   14                   MR. STOVER:    Your Honor, just one minor

   15     housekeeping matter that came up yesterday, actually.

   16     Paragraph 35 of the pretrial order conflicts with paragraph

   17     43, and Mr. Ivey mentioned, or Mr. Williamson, I believe,

   18     mentioned something about this disclosure of exhibits before

   19     a witness is going to take the stand, and paragraph 43

   20     talks about doing that two days before the witness takes

   21     the stand and paragraph 35 talks about doing that the night

   22     before.

   23                   We would propose that we say for paragraph 35 --

   24     I'm not sure how both of those paragraphs ended up in there,

   25     but they did.     We would propose for AgroFresh that we
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 63 of 66 PageID #: 21360
                                                                           63


    1     disclose, make those disclosures the night before, have that

    2     meet and confer between the parties the night before and

    3     then bring any remaining issues to Your Honor the morning

    4     of.

    5                   MR. WILLIAMSON:      Your Honor, we don't see the

    6     conflict that Mr. Stover sees because paragraph 43 in the

    7     third line is limited to exhibits on direct examination that

    8     have not been stipulated by the parties in advance as

    9     admissible, so for that universe of exhibits, there would be

   10     sort of a two-day window for the parties to kind of work

   11     through their objections.        You'd have an additional day to

   12     work through your objections.

   13                   THE COURT:    How many exhibits have been

   14     stipulated to that wouldn't fall within that exception?

   15                   MR. WILLIAMSON:      Right now, there are none.

   16                   THE COURT:    Okay.    So they do overlap right now,

   17     because what you are saying, what you are saying is the

   18     exception for 43 applies to every single exhibit they could

   19     possibly identify.      Right?

   20                   MR. WILLIAMSON:      Right now today, yes.     And we

   21     are still working on, and I think Mr. MacGill just

   22     referenced an exhibit from Dr. Beaudry's examination.           We're

   23     still working together as part of this pretrial process to

   24     see if we can stipulate to admissibility of exhibits.           To

   25     the extent we can't, we wanted enough leeway to work through
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 64 of 66 PageID #: 21361
                                                                           64


    1     any objections and potentially reach those stipulations the

    2     night before.

    3                   I know it is typical practice.        The night before

    4     does put a lot of pressure on that ability to kind of work

    5     through, find any potential stipulations there.          But as we

    6     read it, yes, the exception right now swallows the entire

    7     thing, but there is no conflict as we see it between those

    8     two paragraphs.

    9                   THE COURT:    Okay.    I am going to go with

   10     paragraph 43 for all disclosures of exhibits and that goes

   11     to both sides.     I just think that you all don't really agree

   12     on anything, and to the extent you have more time to talk

   13     about it rather than less, it probably is better for your

   14     use of time and for my use of time.        So you're going to have

   15     to disclose things two days in advance.         I realize that

   16     might not actually work for Dr. Zettler, depending on when

   17     his deposition is, but I will ask you to get the Dr. Zettler

   18     exhibits out ASAP.

   19                   MR. MacGILL:     We will, and -- we will.

   20                   THE COURT:    Okay.    Now, the last thing that I

   21     didn't mention before is witness binders.         It would be

   22     helpful if we had for each witness on direct a binder and

   23     each witness on cross a binder, and that we have copies of

   24     them that are enough for at least extra ones for me, my

   25     clerk and the court reporter, so just keep that in mind.
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 65 of 66 PageID #: 21362
                                                                           65


    1                    I don't know how you were planning to do it, but

    2     I find it works better than having the attorneys walk up and

    3     down, you know, multiple times, especially when we're in a

    4     timed trial.

    5                    In the binders I would like to have all of the

    6     PTX exhibits together and all of the DTX exhibits together,

    7     because if you just go by what the actual number is,

    8     sometimes it's hard for me to find them and it's hard to

    9     follow.

   10                    So just like, you know, PTX-1 ascending up to

   11     whatever the last PTX number you'll use with that witness

   12     and then start with the DTX's and also do them in ascending

   13     order.

   14                    And finally, speaking of binders, jury binders.

   15     The jurors will each have a binder that has a pad and paper

   16     in it for taking notes.       To the extent that you all agree on

   17     anything else that should go in there, for example, copies

   18     of the patents, a glossary of any terms that you want them

   19     to understand, if you agree, we will include them in the

   20     jurors' binders.     If you don't agree, then they won't go

   21     into the binders.     Okay?

   22                    So anything that you agree on, we would ask that

   23     you let us know by let's say before the end of the day

   24     Friday so that we have a chance to make appropriate copies

   25     and include them in any binders.        And if I got that wrong
Case 1:16-cv-00662-MN Document 535 Filed 09/30/19 Page 66 of 66 PageID #: 21363
                                                                           66


    1     about how we deal with jury binders, Mr. Buckson will tell

    2     you the appropriate way to do it.

    3                   So is there anything else that we need to

    4     discuss?

    5                   MR. MacGILL:      Nothing from plaintiff, Your

    6     Honor.   Thank you.

    7                   MR. IVEY:    No, Your Honor.      Thank you.

    8                   THE COURT:       Okay.    Thank you very much.   We'll

    9     be adjourned.

   10                   (Court recessed at 10:27 a.m.)

   11                                -    -   -

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
